Citation Nr: 1703895	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  09-25 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from May 12, 2005, 50 percent from March 22, 2007, and 70 percent since July 13, 2009.

2.  Entitlement to an effective date earlier than July 13, 2009, for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and January 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran requested a hearing before a member of the Board. However, in a July 2015 statement, the Veteran withdrew that request.

The issues on appeal were previously remanded by the Board in October 2015 for further evidentiary development of requesting outstanding Social Security Administration disability records.  This was accomplished, and the claims were readjudicated in a November 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  For the entire initial rating period prior to July 13, 2009, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, thinking, and mood.

2.  For the entire initial rating period on appeal, the Veteran's PTSD has not been manifested by total social impairment.
3.  Pursuant to the grant of a 70 percent disability rating for PTSD (granted herein) for the rating period prior to July 13, 2009, the Veteran met the schedular criteria for a TDIU on May 12, 2005.

4.  For the rating period prior to July 13, 2009, the Veteran's service-connected disabilities prevent him from obtaining or maintaining a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the rating period from May 12, 2005 to July 12, 2009, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  For the rating period beginning July 13, 2009, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for an effective date of May 12, 2005 for the award of a TDIU have been met.  38 U.S.C.A. § 1155, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.156 (b), 3.157, 3.340, 3.400, 4.15, 4.16, 20.200, 20.201, 20.302, 20.1100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  The Veteran's PTSD claim arises from the Veteran's disagreement with the initial evaluation assigned after the grant of service connection.  The courts have held that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Veteran's service treatment records, VA and private treatment records, private psychiatric evaluations, and the Veteran's statements have been associated with the claims file.  Further, the Veteran was also afforded VA examinations in connection with his claim for PTSD in June 2007, March 2009, and September 2011.  
38 C.F.R. § 3.159I (4) (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully addresses the relevant rating criteria; and contain a discussion of the effects of the Veteran's disabilities on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159. 

Further, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3 (2016). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
	
The Veteran's psychiatric disorder has been rated under Diagnostic Code 9411 for PTSD for the entire rating period on appeal.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  Nonetheless, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2016).

Rating Analysis for PTSD

The Veteran maintains that his PTSD disability is more severe than what is contemplated by the currently assigned 30, 50, and 70 percent ratings. 

Upon review of the evidence of record, the Board finds that the Veteran's has been manifested by occupational and social impairment with deficiencies in most areas such as work, thinking, and mood.

The evidence includes a statement from Dr. I. B. dated in May 2005.  It was noted that the Veteran experienced symptoms of sleep disturbance, headaches, and depression.  Dr. I. B. diagnosed the Veteran with PTSD with a chronic, primary symptom of depression.  A GAF score of 50-55 was noted, indicative of moderate to serious symptoms or moderate to serious difficulty in social and occupational functioning.  

The Veteran was afforded a VA examination in June 2007.  During the evaluation, the Veteran reported trouble sleeping, intrusive thoughts about Vietnam, avoiding behaviors, and hyperarousal symptoms.  These symptoms were noted to occur constantly.  The effect the symptoms had upon the Veteran's total daily functioning was noted to be "significant."  The Veteran also reported that he had been unable to work since 1999 after his wife passed away.  After she died, the Veteran indicated that he was unable to cope with his PTSD symptoms that she had helped him with prior to her death.  He also noted that he could not work the number of hours that he once did and lost his position at the plant.  The examiner indicated that the Veteran was not receiving any treatment for his psychiatric condition and had not received psychotherapy for his mental condition within the past year.  He had also not been admitted to a hospital for psychiatric reasons.   Upon mental status examination, affect and mood were abnormal with depressed mood that was "near-continuous," which affected his ability to function independently.  Communication and speech were within normal limits.  There were not suicidal or homicidal ideations.  A GAF score of 50 was provided, reflective of serious symptoms or any serious impairment in social, occupational or school functioning.  The examiner further noted that the Veteran was unable to establish and maintain effective work and social relationships.  He was able to maintain effective family role functioning, but was unable to perform recreation or leisurely pursuits because he was depressed.  He also had occasional interference with physical health because of headaches.

In a March 2009 VA psychiatric examination, the Veteran reported that he was "extremely depressed" and shared that his symptoms had increased since his last evaluation.  He reported that he continued to have difficulty sleeping and isolated himself.  The Veteran stated that he had trouble connecting with people and that he
preferred to be alone.  Symptoms were noted to include recurrent thoughts of his experiences in Vietnam and hyperarousal of his surroundings.  His daily functioning had been significantly impaired since the death of his wife in 1999.  Upon mental status examination, the examiner noted that the Veteran did not maintain any eye contact during the exam.  Affect was flattened and his mood was depressed nearly-continuously, which affected the ability to function independently.  Panic attacks were present once per week.  There were also signs of suspiciousness.  There were passive thoughts of death, but homicidal ideation was absent.  There were also behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD which were noted to impact his daily functioning.  A GAF score of 50 was provided, reflective of serious symptoms or any serious impairment in social, occupational or school functioning.  The examiner further indicated that the Veteran's disturbances caused distress or impairment in social and occupational functioning.  

The Veteran submitted an August 2010 private psychiatric evaluation from 
Dr. R. F.  A diagnosis of PTSD was noted and the Veteran was assigned a GAF score of 55, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Clinical findings includes sleep and mood disturbance, delusions and hallucinations, social withdraw or isolation, intrusive thoughts, and suspiciousness.  Dr. R. F. also noted that the Veteran was able to tolerate "low stress" in familiar environment and around encouraging people.  

The Veteran was afforded another VA PTSD examination in September 2011.  During the evaluation, the Veteran described his current symptoms of recurrent intrusive thoughts, nightmares, insomnia, anger, and social isolation.  The severity of the symptoms was noted to be "severe."  The above symptoms were constant, continuous, or ongoing.  The Veteran indicated that the symptoms affected his total daily functioning which resulted in being unable to connect with people and isolating himself.  The Veteran reported that he was currently in a relationship and was trying to open up more.  He also indicated that he had children and had a close relationship with one of his two sons.  The Veteran noted that he was unemployed due, primarily, to the effects of his mental condition because he was unable to work in stressful settings and was not able to effectively interact with people.  Upon mental status examination, the Veteran did not maintain any eye contact during the exam.  Affect and mood showed anxiety and depressed mood.  Panic attacks were absent.  There were signs of suspiciousness with the following examples: Vet reports he does not trust anyone.  Memory was impaired to a mild degree (i.e., forgetting names, directions, recent events).  Suicidal and homicidal ideation was absent.  A GAF score of 45 was noted, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  The examiner indicate that the effects of PTSD symptoms on the Veteran's employment and overall quality of life included being unable to effectively work with others.  He was, however, able to maintain effective family role functioning.  In sum, the examiner noted that the Veteran had difficulty regulating emotions and was unable to adapt to stressful situations that a work place may require.  He was prone to socially isolating himself and had difficulty interacting with people.  The Veteran  reported he had severe work-related performance problems at his previous job.  According to the examiner, the likelihood that the Veteran could access or retain gainful employment in the near future was "minimal" as he displayed problems being around people.

The Veteran also submitted a September 2013 private psychiatric evaluation from Dr. S. D.  A diagnosis of PTSD and depressive disorder was noted with a GAF score of 60, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  These diagnoses were based on clinical findings of deficiencies in family relations, obsessional rituals which interfered with routine activities, persistent irrational fears, paranoid delusions, gross impairment in thought processes or communication, depression, neglect of personal appearance and hygiene, deficiencies in mood, difficulty in adapting to stressful circumstance, intrusive recollections of a traumatic experience, unprovoked hostility and irritability, and suicidal ideation.  The Veteran was also noted to have mostly "moderately limited" and "markedly limited" capacity to sustain activities of work performance in a normal workday or workweek (e. g., remember work-like procedures, concentration, attendance, sustain ordinary routine without supervision, and working with others).  Dr. S. D. opined that the Veteran would not be capable of performing gainful employment.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's PTSD more nearly approximates a 70 percent disability evaluation (i.e., occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood) for the rating period prior to July 13, 2009.  The psychiatric examinations discussed above reveal that the Veteran's PTSD has been manifested by depression, social isolation, anxiety, sleep impairment, mild memory loss, and near-continuous depression affecting his ability to function independently.  See June 2007 and March 2009 VA examination reports.  The Board finds that some of these symptoms are specifically included in the 70 percent rating criteria under Diagnostic Code 9411 and more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, thinking, and mood.  
Moreover, the Veteran's GAF scores throughout the examinations discussed above range from 45 to 60, indicative of moderate to serious symptoms or moderate to serious impairment in social, occupational or school functioning.  Accordingly, and resoling reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating for PTSD is warranted for the rating period prior to July 13, 2009.

The Board further finds that, for the entire rating period on appeal (i.e., both prior to and after July 13, 2009), the Veteran's PTSD does not more nearly approximate the criteria for a 100 percent rating for any period on appeal.  The Board finds that the Veteran's PTSD symptoms do not more nearly approximate total social impairment and do not contemplate the symptomology considered under the 100 percent rating criteria.  The evidence shows that the Veteran is in a relationship and has a close relationship with his son.  See e.g., March 2009 and September 2011 VA examination reports.    

In reaching this conclusion regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein.  The Veteran does suffer from disturbance of motivation and mood (depression and anxiety), and sleep impairment, but these symptoms are specifically contemplated in the 30, 50, and 70 percent rating criteria.  The same is true with the Veteran's passing thoughts of death and obsessional rituals which interfere with routine activities (locking doors and checking the perimeter of the house), difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, which are symptoms specifically contemplated under the 70 percent PTSD disability rating.  The Veteran's GAF scores are also consistent with social and occupational deficiencies in areas, such as work, thinking, and mood. 

For these reasons, the Board finds that the evidence of record do not demonstrate total social impairment and do not more nearly approximate the symptoms contemplate under the 100 percent rating criteria.  Accordingly, the Board finds that a 70 percent rating for PTSD, but no higher, is warranted for the entire initial rating period on appeal.

With regard to extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's PTSD.  The primary symptoms associated with his disability were chronic sleep impairment, intrusive thoughts, anxiety, depression, hypervigilance, avoidance, occasional suicidal ideation, and mild memory loss.  These symptoms, and their resulting impairment, are contemplated by the rating criteria.  A review of the treatment records and VA examination reports fails to reveal exceptional or unusual symptomatology.  Nor does the Veteran assert that he experiences symptoms not contemplated by the rating criteria.  Thus, there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Earlier Effective Date for a TDIU

In a January 2012 rating decision, the RO granted entitlement to a TDIU effective July 13, 2009.  The effective date of July 13, 2009 was based on the Veteran having met the schedular criteria for a TDIU as of that date.

However, for the period prior to July 13, 2009, the Board herein has assigned a 70 percent rating for the PTSD disability.  As such, the Board finds that the Veteran now meets the criteria for a grant of TDIU on a schedular basis for the entire rating period on appeal (i.e., beginning May 12, 2005).  See 38 C.F.R. § 4.16 (a).

Although the Veteran filed his formal claim for a TDIU on August 9, 2010, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  As such, the Board's consideration of a TDIU technically extends to the initial date of the PTSD claim, May 12, 2005, and is not restricted to the date of any formally filed TDIU claim.

The central inquiry regarding whether the Veteran met the criteria for a TDIU prior to July 13, 2009 is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage." 
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2016); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

After a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's disabilities alone are of sufficient severity to produce unemployability.

In his August 2010 claim or a TDIU, the Veteran indicated that he last worked in December 2003.  Social Security records show that the Veteran earned $37,000 annually from January 1966 to January 2003 as a Sheet Metal Worker.  He earned $12,500 annually from January 2000 to December 2003 as a Manufacturing Consultant.  As such, the Veteran has been unemployed throughout the rating period on appeal (i.e., beginning May 12, 2005).

Further, during the June 2009 VA examination, the Veteran reported that he had been unable to work since his wife passed away.  After she died, the Veteran indicated that he was unable to cope with his PTSD symptoms that she had
helped him with prior to her death.  He also noted that he could not work the number of hours that he once did and lost his position at the plant.  The examiner further noted that the Veteran was unable to establish and maintain effective work and social relationships.  In the March 2009 VA psychiatric examination, the 
examiner indicated that the Veteran's PTSD symptoms caused distress or impairment in occupational functioning.  In the September 2011 VA examination, 
the Veteran reported that he was unemployed due, primarily, to the effects of his mental condition because he was unable to work in stressful settings and was not able to effectively interact with people.  The examiner indicate that the effects of PTSD symptoms on the Veteran's employment and overall quality of life included  being unable to effectively work with others.  According to the examiner, the likelihood that the Veteran could access or retain gainful employment in the near future was "minimal" as he displayed problems being around people.

Further, in a September 2011 VA audiological examination, the examiner indicated that the Veteran's service-connected bilateral hearing loss and tinnitus disabilities rendered him unable to maintain and sustain gainful employment because he had functional impairment in the form of inability to hear conversation.  The examiner indicated that the Veteran's hearing loss was of such a degree that he would have difficulty hearing co-workers and instructions and would be a danger to himself and others depending on the type of employment.

The September 2013 private psychiatric evaluation from Dr. S. D. also indicated that the Veteran would not be capable of performing gainful employment as a result of his service-connected psychiatric disability.  The Veteran was noted to have mostly "moderately limited" and "markedly limited" capacity to sustain activities of work performance in a normal workday or workweek.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, given the impact of the Veteran's service-connected disabilities, the Veteran was unable to secure and maintain substantially gainful employment due to his service-connected disabilities prior to July 13, 2009, and effective May 12, 2005.

The Board further finds that entitlement to a TDIU is not warranted for the rating period prior to May 12, 2005.  In this regard, where a claim for TDIU stems from an initial disability rating, the service-connection earlier effective date regulation apply by analogy.  See Rice v. Shinseki, 22 Vet. App. 449, 456 (2009) (explaining that Hurd v. West, 13 Vet. App. 449 (2000) does not stand for the proposition that an assertion of entitlement to TDIU is always a claim for increased compensation, and because the Court found that TDIU in this case was on direct appeal as part of the initial disability rating it was error for the Board to apply 38 U.S.C.A. § 5110 (b)(2) and 38 C.F.R. § 3.400 (o)(1)).  

Accordingly, as the claim for a TDIU was a part of the Veteran's May 12, 2005 claim for service connection for PTSD and subsequent higher initial ratings, the period on appeal extends to the date VA received the service connection claim.
For these reasons, the Board finds that entitlement to a TDIU is warranted effective May 12, 2005, the date of the Veteran's claim for service connection for PTSD.


ORDER

For the rating period from May 12, 2005 to July 12, 2009, a 70 percent rating, but no higher, for PTSD is granted. 

For the rating period beginning July 13, 2009, a rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is granted effective May 12, 2005.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


